 Case 3:20-cv-00668-C-BN Document 15 Filed 05/29/20                     Page 1 of 2 PageID 100



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


STIF]DERICK D. SMITH.                              )
                                                   )
                       Petitioner.                 )
                                                   )
                                                   )
                                                   )
LORItI Dn VIS. Director TDCJ,                      )
                                                   )
                       Respondent                  )   Civil Action No. 3:20-CV-668-C-BN


                                               oRDER

         Belore the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising that the Court should dismiss Petitioner's habeas

application with prejudice as time-barred under Rule 4 of the Rules goveming Section 2254

cascs

         The Court conducts a de noyo review of those portions of the Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.

$   636(bxlXC). Portions ofthe report    or proposed findings or recommendations that are not the

subject of a timely objection will be accepted by the Court unless they are clearly erroneous or

contrary to law. See United Stotes v. Wilson,864 F.2d 1219,1221 (5th Cir. 1989).

         After due consideration and having conducted    a de novo   review, the Court finds that

Petitioner's objections should be OVERRULED. The Court has further conducted an

independent review ofthe Magistrate Judge's findings and conclusions and finds no error. It is



      I Petitioner filed objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation on May 5,2020, as well as on May 11,2020. See Docs. 12 & 14.
 Case 3:20-cv-00668-C-BN Document 15 Filed 05/29/20                              Page 2 of 2 PageID 101



thcrcfore ORDERF|,D tllat the Findings. Conclusions, and         Re   commendation are hereby

ADOPTED       as the   llndings and conclusions of the Cor.rrt. For the reasons stated therein,

Petitioner's application for writ of habeas corpus under 28 U.S.C.           {   2254 is hereby DISMISSED

with prejudice as time-barred

       Pursuanl to Rule 22 ofthe Federal Rules of Appellate Procedure and 28 U.S.C. $ 2253(c),

this Court finds that a certificate of appealability is DENIED. The Court adopts and incorporates

by reference the Magistrate Judge's Findings, Conclusions, and Recommendation in support                  of

its finding that Petitioner has failed to show that a reasonable jurist would find:       (l)   this Court's

"assessment   ofthe constitutional claims debatable or wrong," or (2) "it debatablc whether the

petition states a valid claim of the denial of a constitutional right" and "debatable whether [this

Courtl was correct in its procedural ruling." Slackv. McDaniel,529 U.S. 473,484 (2000).

        So ORDERED          this .41' iay of May. 2020.

                                                                        ./




                                                  SA        R.     INGS
                                                  S        IOR    ED ST                ISTRICT JUDGE




                                                       2
